Citation Nr: 1750167	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease, status post myocardial infraction.

2.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1963 to December 1963, from August 1965 to August 1967, and from June 1970 to June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that awarded service connection for Parkinson's disease and assigned an initial 30 percent rating, effective from September 15, 2006; and awarded service connection for Parkinson's disease and assigned an initial 100 percent rating, effective from February 13, 2011, and a 60 percent rating from June 1, 2011, forward.

In January 2017, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected coronary artery disease (CAD) and his service-connected Parkinson's disease.  However, before a decision can be reached on the Veteran's claims, a remand is necessary to ensure there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran testified in January 2017 that he is treated for his CAD and his Parkinson's disease at VA.  However, at present only his VA treatment records dated from August 2006 to October 2007 and from February 2011 to April 2012 have been obtained.  As a result, in order to adequately assess the severity of the Veteran's disabilities, a remand is required to obtain his VA treatment records for the missing periods.  

Further, as the case must be remanded for the foregoing reason and because Veteran's most recent examination for his Parkinson's disease was in November 2010 and his most recent examination for his CAD was in January 2012, he should be scheduled for VA examinations in order to adequately assess the current severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2007 to February 2011 and from April 2012, forward.

2.  Then, following completion of the above, arrange for the appropriate VA examinations to address the severity of the Veteran's service-connected CAD and Parkinson's disease.

The claims folder must be made available to the examiners for review in connection with the examinations, and the examiners must acknowledge such review in their examination reports.

A complete explanation must be given for all opinions and conclusions expressed.

If the examiners cannot provide an opinion without resorting to speculation, the examiners should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Finally, readjudicate the Veteran's claims on appeal.  If the claims are not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

